Case 2:20-cv-12170-TGB-EAS ECF No. 15, PageID.780 Filed 08/10/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CASSANDRA L. ROSS,                           2:20-CV-12170-TGB-EAS


                  Plaintiff,


      vs.                                     ORDER TO REMAND


KILOLO KIJAKAZI, ACTING
COMMISSIONER OF THE
SOCIAL SECURITY
ADMINISTRATION,


                  Defendant.

     The Commissioner’s motion to remand is granted and this matter
is remanded for further administrative proceedings. See Shalala v.

Schaefer, 509 U.S. 292, 296-97 (1993); Melkonyan v. Sullivan, 501 U.S.
89, 97-98 (1991). The Appeals Council will remand the case to a different
Administrative Law Judge to obtain medical expert evidence, reconsider

the claimant’s residual functional capacity, obtain additional vocational
evidence if warranted, offer the claimant the opportunity for a new
hearing, and issue a new decision.

     DATED this 10th day of August, 2021.



                                     1
Case 2:20-cv-12170-TGB-EAS ECF No. 15, PageID.781 Filed 08/10/21 Page 2 of 2




                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     2
